DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/12/2022. 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Alternatively stated, Grot teaches that the resistors Res_A, Res_B and the differential amplifier MDA_A, MDA_B of the comparison circuitry 150 compares a first signal at the node Node_A (corresponding to the detected light in the storage element A 134) with a second signal at the node Node_B (corresponding to the detected light in the storage element B 132), instead of comparing with a reference voltage. 
Grot does not teach that the resistors Res_A, Res_B and the differential amplifier MDA_A, MDA_B of the comparison circuitry 150 compares a first signal at the node Node_A (corresponding to the detected light in the storage element A 134) with a reference voltage, or compares a second signal at the node Node_B (corresponding to the detected light in the storage element B 132) with a reference voltage. Accordingly, Grot fails to teach the features "the first comparator is configured to compare an input voltage at the first input terminal of the first comparator with the first reference voltage" as recited in the amended claim 1.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not limit what may be interpreted as a reference voltage. The voltage at Node_A is compared with the voltage at Node_B. Therefore, Node_B is interpreted as a reference voltage for Node_A. 
Applicant argues: “Alternatively stated, Liu teaches that the transistor(s) SWa1 (and/or SWa3) of the pixel circuit 200 is/are controlled by the control signal BIAS 1 to convert the light energy to the signal, instead of comparing the signal at a node coupled between the capacitor C1 and the transistor SWa3 with the control signal BIAS1. 
Liu does not teach that the transistors SWa1 and SWa3 compares the signal at the node coupled between the capacitor C1 and the transistor SWa3 with the control signal BIAS 1. Accordingly, Liu fails to teach the features "the first comparator is configured to compare an input voltage at the first input terminal of the first comparator with the first reference voltage" as recited in the amended claim 1.”
Examiner’s Response: Examiner respectfully disagrees. Liu states in paragraph 0043:
“In the PW convert interval, the control signal BIAS uses a ramp signal having the voltage level decreasing with time. When the control signal BIAS starts at a high voltage level (e.g., VBIAS_AZ), the current I1 flowing through the first transistor SW1 is smaller than the current I3 flowing through the third transistor SW3 to cause an output voltage of Vx to have a low voltage level. With the level decreasing of the control signal BIAS, the current I1 is increasing correspondingly, and when the current I1 is substantially identical to the current I3, the output voltage of Vx changes to a high voltage level to form a negative PW signal. After the output voltage of Vx passes an inverter INV, a positive PW signal is generated as shown in FIG. 4A, wherein a pulse width ΔT is positively related to the light energy V.sub.SIG. In this way, the temporal circuits 2a and 2b of the present disclosure convert light energy detected by the photodiode PD to a timing signal to be operated by the operation circuit 12.”

	The current I1 is compared with the current I3. When the current I1 is substantially identical to the current I3, the output voltage of Vx changes to a high voltage level to form a negative PW signal. The current I1 is controlled by the voltage of the BIAS signal and the current I3 is controlled by the voltage of node VG (voltage that indicates the detected light energy). Therefore, Liu is essentially comparing the voltage of VG with the BIAS voltage. As seen in Figure 4A, in the “PW convert interval” the BIAS voltage is decreased until a the current generated by VG (current I3 in SW3) is substantially identical to a current generated by the BIAS voltage (current I1 in SW1). When this time is reached, voltage Vx is changed to a high level. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “the first capacitor” in line 4. It is unclear if this is referring to “a first capacitor” recited in claim 1, line 13, or if it is referring to “a first capacitor” recited in claim 8, line 3.
Claims 9-13 are rejected as being dependent on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8, 21-22 and 24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grot et al. (US 2020/0389616 A1).

Regarding claim 1, Grot et al. (hereafter referred as Grot) teaches an image sensor chip (Grot, Figs. 2-3, Paragraphs 0053 and 0063), comprising: 
a pixel array comprising a plurality of pixel units, wherein each of the plurality of pixel units comprises (Grot, Figs. 2-3, Paragraphs 0052-0053 and 0063): 
a light sensing circuit (Grot, Fig. 3A, photodiode P, TX_A, and TX_B, Paragraphs 0080); 
a first reset switch (Grot, Fig. 3A, RST_A and/or RST_B, Paragraph 0080) coupled to a first terminal (Grot, Fig. 3A, Node_A and/or Node_B) of the light sensing circuit, adapted to reset the light sensing circuit during a reset period (Grot, Fig. 3B, Paragraphs 0073, 0083 and 0088, The first switch may be considered to be both RST_A and RST_B or one of RST_A and RST_B. The first terminal may be considered to include both Node_A and Node_B or one of Node_A and Node_B); and 
an output circuit (Grot, Fig. 3A, Cap_A, Cap_B, Res_A, Res_B, MDA_A, MDA_B, En and Sel), coupled to the first terminal of the light sensing circuit, configured to output difference information corresponding to a difference between a first sensing result of the light sensing circuit in a first frame period and a second sensing result of the light sensing circuit in a second frame period after the first frame period to a corresponding one of a plurality of readout lines (Grot, Fig. 3A, “Out”, Paragraph 0082) of the pixel array (Grot, Paragraphs 0082-0092, Paragraph 0076, “at the end of each frame, the comparison circuitry 150 will always output a difference between the state of storage element A 134 and storage element B 132, and that this will result in an alternation in which the output alternately represents (1) the difference between the current frame and the previous frame, and then (2) the difference between the previous frame and the current frame.”), wherein the output circuit (Grot, Fig. 3A, Cap_A, Cap_B, Res_A, Res_B, MDA_A, MDA_B, En and Sel) comprises:
a first comparator (Grot, Fig. 3A, Res_A, Res_B, MDA_A, MDA_B, En) having a first input terminal (Grot, Fig. 3A, input to MDA_A) coupled to a first capacitor (Grot, Fig. 3A, Cap_A), wherein a second input terminal (Grot, Fig. 3A, input to MDA_B) of the first comparator is suitable for receiving a first reference voltage (Grot, Fig. 3A, the voltage of Node_B may be considered a reference voltage.), 
wherein the first comparator is configured to compare an input voltage at the first input terminal of the first comparator with the first reference voltage (Grot, Paragraphs 0068 and 0072).

Regarding claim 2, Grot teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein when the output circuit operates in a frame difference mode (Grot, Fig. 3B, Paragraph 0076), the first reset switch (Grot, Fig. 3A, RST_A and RST_B) resets the light sensing circuit during the reset period in the first frame period (Grot, Fig. 3B, Time when RST_B and TX_B is high.), and the output circuit records the first sensing result in the first frame period (Grot, Paragraphs 0084-0085, The first frame period is Frame N.), the first reset switch resets the light sensing circuit during the reset period in the second frame period (Grot, Fig. 3B, Paragraph 0088-0091, Time when RST_A and TX_A is high after the first frame period. The second Frame period is Frame N+1), and the output circuit generates the difference information corresponding to the difference between the first sensing result and the second sensing result during the second frame period (Grot, Paragraph 0092), and the output circuit outputs the difference information to the corresponding readout line during a readout period in the second frame period (Grot, Fig. 3A, “Out”, Paragraph 0082 and 0092).

Regarding claim 4, Grot teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein the light sensing circuit comprises: 
a light sensing element (Grot, Fig. 3A, photodiode P); and 
a switch (Grot, Fig. 3A, TX_A or TX_B) having a first terminal and a second terminal respectively coupled to the first terminal (Grot, Fig. 3A, Node_A and/or Node_B) of the light sensing circuit and a first terminal of the light sensing element (Grot, Fig. 3A, Node_P).

Regarding claim 5, Grot teaches the image sensor chip according to claim 4 (see claim 4 analysis), wherein the light sensing element comprises a photodiode (Grot, Fig. 3A, photodiode P).

Regarding claim 6, Grot teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein the output circuit (Grot, Fig. 3A, Cap_A, Cap_B, Res_A, Res_B, MDA_A, MDA_B, En and Sel) comprises: 
a first circuit (Grot, Fig. 3A, Cap_B, Res_B, MDA_B, and Sel) having an input terminal (Grot, Fig. 3A, input to MDA_B) coupled to the first terminal of the light sensing circuit (Grot, Fig. 3A, Node_A and/or Node_B, The input terminal is directly coupled to Node_B and indirectly coupled to Node_A.), wherein an output terminal of the first circuit is coupled to the corresponding readout line (Grot, Fig. 3A, An output terminal is directly connected to the readout line.); and
a second circuit (Grot, Fig. 3A, Cap_A, Res_A, MDA_A, and En) having an input terminal (Grot, Fig. 3A, input to MDA_A) coupled to the first terminal of the light sensing circuit (Grot, Fig. 3A, Node_A and/or Node_B, The input terminal is directly coupled to Node_A and indirectly coupled to Node_B.), wherein an output terminal of the second circuit is coupled to the corresponding readout line (Grot, Fig. 3A, An output terminal is indirectly connected to the readout line.); 
wherein when the output circuit operates in a frame difference mode (Grot, Paragraph 0076), the first reset switch (Grot, Fig. 3A, RST_A and RST_B) resets the light sensing circuit during the reset period in the first frame period (Grot, Fig. 3B, Time when RST_B and TX_B is high.), the first circuit records the first sensing result during the first frame period (Grot, Fig. 3A, Cap_B, Paragraphs 0084-0085, The first frame period is Frame N.), the first reset switch resets the light sensing circuit during the reset period in the second frame period (Grot, Fig. 3B, Paragraph 0088-0091, Time when RST_A and TX_A is high after the first frame period. The second Frame period is Frame N+1), the second circuit records the second sensing result during the second frame period (Grot, Fig. 3A, Cap_A, Paragraphs 0087-0090), the first circuit generates first difference information corresponding to a difference between the first sensing result and the second sensing result during the second frame period (Grot, Paragraph 0092), the first circuit outputs the first difference information to the corresponding readout line in a readout period during the second frame period (Grot, Fig. 3A, “Out”, Paragraph 0082 and 0092), the first reset switch resets the light sensing circuit during the reset period in a third frame period after the second frame period (Grot, Fig. 3B, Time when RST_B and TX_B is high after the second frame period (N+2)), the first circuit records a third sensing result of the light sensing circuit during the third frame period in the third frame period (Grot, Fig. 3A, Cap_B, Paragraphs 0084-0085, The third frame period is Frame N+2.), the second circuit generates second difference information corresponding to a difference between the second sensing result and the third sensing result during the third frame period (Grot, Paragraph 0076), and the second circuit outputs the second difference information to the corresponding readout line during a readout period in the third frame period (Grot, Fig. 3A, “Out”, Paragraph 0082 and 0092).

Regarding claim 8, Grot teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein the output circuit (Grot, Fig. 3A, Cap_A, Cap_B, Res_A, Res_B, MDA_A, MDA_B, En and Sel) comprises: 
a first capacitor (Grot, Fig. 3A, Cap_A) having a first terminal coupled to the first terminal of the light sensing circuit (Grot, Fig. 3A, Node_A); wherein a second terminal of the first capacitor is coupled to the first input terminal of the first comparator (Grot, Fig. 3A, A second terminal of the first capacitor is indirectly coupled to the first input terminal of the first comparator.);  
a second reset (Grot, Fig. 3A, RST_A or RST_B, Paragraph 0080, The second reset switch is RST_A when the first reset switch is RST_B) switch having a first terminal (Grot, Fig. 3A, Node_A) and a second terminal (Grot, Fig. 3A, terminal of RST_A, connected to VDD) respectively coupled to the first input terminal of the first comparator and an output terminal of the first comparator (Grot, Fig. 3A, The first terminal is directly coupled to the first input terminal of the first comparator. The second terminal is indirectly coupled to the output terminal of the first comparator.); and 
a first current source (Grot, Fig. 3A, En, Paragraph 0093) having a control terminal coupled to the output terminal of the first comparator, wherein a current terminal of the first current source is coupled to the corresponding readout line (Grot, Fig. 3A, The current terminal and control terminal are indirectly coupled to the output terminal of the first comparator and readout line.).

Regarding claim 21, Grot teaches a sensing method for an image sensor chip, the image sensor chip (Grot, Figs. 2-3, Paragraphs 0053 and 0063) comprising a pixel array containing a plurality of pixel units (Grot, Figs. 2-3, Paragraphs 0052-0053 and 0063), wherein each of the plurality of pixel units comprises a light sensing circuit (Grot, Fig. 3A, photodiode P, TX_A, and TX_B, Paragraphs 0080), a first reset switch (Grot, Fig. 3A, RST_A and/or RST_B, Paragraph 0080, The first switch may be considered to be both RST_A and RST_B or one of RST_A and RST_B), and an output circuit (Grot, Fig. 3A, Cap_A, Cap_B, Res_A, Res_B, MDA_A, MDA_B, En and Sel), the sensing method comprising: 
resetting the light sensing circuit by the first reset switch during a reset period in a first frame period (Grot, Fig. 3B, Time when RST_B and TX_B is high.), wherein the first reset switch is coupled to a first terminal of the light sensing circuit (Grot, Fig. 3A, Node_A and/or Node_B); 
generating a first sensing result by the light sensing circuit in the first frame period (Grot, Paragraphs 0084-0085, The first frame period is Frame N.); 
resetting the light sensing circuit by the first reset switch in a reset period in a second frame period after the first frame period (Grot, Fig. 3B, Paragraph 0088-0091, Time when RST_A and TX_A is high after the first frame period. The second Frame period is Frame N+1); 
generating a second sensing result by the light sensing circuit in the second frame period (Grot, Fig. 3A, Cap_A, Paragraphs 0087-0090); 
outputting, by the output circuit, difference information corresponding to a difference between the first sensing result and the second sensing result to a corresponding one of a plurality of readout lines (Grot, Fig. 3A, “Out”, Paragraph 0082 and 0092) of the pixel array (Grot, Paragraphs 0082-0092, Paragraph 0076, “at the end of each frame, the comparison circuitry 150 will always output a difference between the state of storage element A 134 and storage element B 132, and that this will result in an alternation in which the output alternately represents (1) the difference between the current frame and the previous frame, and then (2) the difference between the previous frame and the current frame.”), wherein the output circuit (Grot, Fig. 3A, Cap_A, Cap_B, Res_A, Res_B, MDA_A, MDA_B, En and Sel) comprises:
a first comparator (Grot, Fig. 3A, Res_A, Res_B, MDA_A, MDA_B, En) having a first input terminal (Grot, Fig. 3A, input to MDA_A) coupled to a first capacitor (Grot, Fig. 3A, Cap_A), wherein a second input terminal (Grot, Fig. 3A, input to MDA_B) of the first comparator is suitable for receiving a first reference voltage (Grot, Fig. 3A, the voltage of Node_B may be considered a reference voltage.), 
wherein the first comparator is configured to compare an input voltage at the first input terminal of the first comparator with the first reference voltage (Grot, Paragraphs 0068 and 0072).

Regarding claim 22, Grot teaches the sensing method according to claim 21 (see claim 21 analysis), further comprising: when the output circuit operates in a frame difference mode (Grot, Paragraph 0076), the output circuit records the first sensing result in the first frame period (Grot, Paragraphs 0084-0085, The first frame period is Frame N.), the output circuit generates the difference information corresponding to the difference between the first sensing result and the second sensing result during the second frame period (Grot, Fig. 3A, Paragraphs 0087), and the output circuit outputs the difference information to the corresponding readout line during a readout period in the second frame period (Grot, Paragraphs 0082-0092, Paragraph 0076).

Regarding claim 24, Grot teaches the sensing method according to claim 21 (see claim 21 analysis), wherein the output circuit comprises a first circuit(Grot, Fig. 3A, Cap_B, Res_B, MDA_B, and Sel) and a second circuit (Grot, Fig. 3A, Cap_A, Res_A, MDA_A, and En), the sensing method further comprising: 
when the output circuit operates in a frame difference mode (Grot, Paragraph 0076), the first circuit records the first sensing result during the first frame period (Grot, Fig. 3A, Cap_B, Paragraphs 0084-0085, The first frame period is Frame N.), the second circuit records the second sensing result during the second frame period (Grot, Fig. 3A, Cap_A, Paragraphs 0087-0090, the second frame period is N+1), the first circuit generates first difference information corresponding to a difference between the first sensing result and the second sensing result during the second frame period (Grot, Paragraph 0092), the first circuit outputs the first difference information to the corresponding readout line in a readout period during the second frame period (Grot, Paragraph 0092), the first circuit records a third sensing result of the light sensing circuit during a third frame period in the third frame period after the second frame period (Grot, Fig. 3A, Cap_B, Paragraphs 0084-0085, The third frame period is Frame N+2.), the second circuit generates second difference information corresponding to a difference between the second sensing result and the third sensing result during the third frame period (Grot, Paragraph 0076), and the second circuit outputs the second difference information to the corresponding readout line during a readout period in the third frame period (Grot, Fig. 3A, “Out”, Paragraph 0082 and 0092), 
wherein an input terminal of the first circuit and an input terminal of the second circuit are coupled to the first terminal of the light sensing circuit (Grot, Fig. 3A, Input to MDA_A and MDA_B are coupled to Node_A and Node_B), and an output terminal of the first circuit and an output terminal of the second circuit are coupled to the corresponding readout line (Grot, Fig. 3A, The output terminal of the first circuit is directly connected to the readout line. The output terminal of the second circuit is indirectly connected to the readout line.).

Claim(s) 1-2, 4-6, 8, 10, 12, 21-22 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2022/0070404 A1).

Regarding claim 1, Liu et al. (hereafter referred as Liu) teaches an image sensor chip (Liu, Figs. 1, 2, 5 and 10, Paragraphs 0024-0025 and 0061), comprising:
a pixel array comprising a plurality of pixel units, wherein each of the plurality of pixel units comprises (Liu, Figs. 2, 5 and 10, Paragraphs 0025 and 0061): 
a light sensing circuit (Liu, Fig. 2 photodiode PD and a transfer transistor SWt, Paragraph 0027); 
a first reset switch, coupled to a first terminal (Liu, Fig. 2, Node of VFD) of the light sensing circuit, adapted to reset the light sensing circuit during a reset period (Liu, Fig. 2, reset transistor SWrst, Paragraph 0031); and 
an output circuit (Liu, Fig. 2, first temporal circuit 2a, second temporal circuit 2b, Paragraph 0027, Fig. 5, subtraction circuit 500, Paragraph 0048, The output circuit is the first temporal circuit 2a, second temporal circuit 2b and subtraction circuit 500.) coupled to the first terminal (Liu, Fig. 2, Node of VFD) of the light sensing circuit, configured to output difference information (Liu, Fig. 4B, TO2, Paragraphs 0044 and 0046) corresponding to a difference between a first sensing result of the light sensing circuit in a first frame period (Liu, Fig. 4B, The first frame period is TSB to TO1 and the first sensing result is VSIG2.) and a second sensing result of the light sensing circuit in a second frame period (Liu, Fig. 4B, The second frame period is TSA‘ to TO2 and the second sensing result is VSIG1’.) after the first frame period to a corresponding one of a plurality of readout lines of the pixel array (Liu, Fig. 5, “A-B”, Paragraph 0044-0048), wherein the output circuit comprises: 
a first comparator (Liu, Fig. 2, SWa1 and SWa3, Paragraph 0043) having a first input terminal coupled to a first capacitor (Liu, Fig. 2, Capacitor C1, The first input terminal is the input to SWa3.), wherein a second input terminal of the first comparator is suitable for receiving a first reference voltage (Liu, Fig. 2, BIAS1, Paragraph 0038), 
wherein the first comparator is configured to compare an input voltage at the first input terminal of the first comparator with the first reference voltage (Liu, Paragraph 0043, The current I1 is compared with the current I3. When the current I1 is substantially identical to the current I3, the output voltage of Vx changes to a high voltage level to form a negative PW signal. The current I1 is controlled by the voltage of the BIAS signal and the current I3 is controlled by the voltage of node VG (voltage that indicates the detected light energy). Therefore, Liu is essentially comparing the voltage of VG with the BIAS voltage. As seen in Figure 4A, in the “PW convert interval” the BIAS voltage is decreased until a the current generated by VG (current I3 in SW3) is substantially identical to a current generated by the BIAS voltage (current I1 in SW1). When this time is reached, voltage Vx is changed to a high level.). 

Regarding claim 2, Liu teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein when the output circuit operates in a frame difference mode (Liu, Fig. 5, “A-B”, Paragraph 0044-0048), the first reset switch resets the light sensing circuit during the reset period in the first frame period (Liu, Fig. 4A, RESET, Paragraph 0042, Reset in TSB is the reset in the first frame period.), and the output circuit records the first sensing result in the first frame period (Liu, Fig. 4A and B, Paragraph 0042, Storing of Vsig2 in the first frame period.), the first reset switch resets the light sensing circuit during the reset period in the second frame period (Liu, Fig. 4A, RESET, Paragraph 0042, Reset in TSA‘ is the reset in the second frame period.), and the output circuit generates the difference information corresponding to the difference between the first sensing result and the second sensing result during the second frame period (Liu, Fig. 4B, TO2, Paragraphs 0044 and 0046), and the output circuit outputs the difference information to the corresponding readout line during a readout period in the second frame period (Liu, Fig. 5, output line “A-B”, Paragraph 0044-0048).
Claim 21-22 are rejected for the same reasons as claim 2.

Regarding claim 4, Liu teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein the light sensing circuit comprises: 
a light sensing element (Liu, Fig. 2, photodiode PD); and 
a switch (Liu, Fig. 2, TX) having a first terminal and a second terminal respectively coupled to the first terminal of the light sensing circuit and a first terminal of the light sensing element (Liu, Fig. 2).

Regarding claim 5, Liu teaches the image sensor chip according to claim 4 (see claim 4 analysis), wherein the light sensing element comprises a photodiode (Liu, Fig. 2, photodiode PD).

Regarding claim 6, Liu teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein the output circuit comprises: 
a first circuit (Liu, Fig. 2, second temporal circuit 2b and subtraction circuit 500) having an input terminal (Liu, Fig. 2, Input to C2) coupled to the first terminal of the light sensing circuit (Liu, Fig. 2, Node VFD), wherein an output terminal of the first circuit is coupled to the corresponding readout line (Liu, Fig. 5, output line “A-B”); and 
a second circuit (Liu, Fig. 2, first temporal circuit 2a and subtraction circuit 500)  having an input terminal (Liu, Fig. 2, Input to C1) coupled to the first terminal of the light sensing circuit (Liu, Fig. 2, Node VFD), wherein an output terminal of the second circuit is coupled to the corresponding readout line (Liu, Fig. 5, output line “A-B”); 
wherein when the output circuit operates in a frame difference mode (Liu, Fig. 5, “A-B”, Paragraph 0044-0048), the first reset switch resets the light sensing circuit during the reset period in the first frame period (Liu, Fig. 4A, RESET, Paragraph 0042, Reset in TSB is the reset in the first frame period.), the first circuit records the first sensing result during the first frame period (Liu, Fig. 4A and B, Paragraph 0042, Storing of Vsig2 in the first frame period.), the first reset switch resets the light sensing circuit during the reset period in the second frame period (Liu, Fig. 4A, RESET, Paragraph 0042, Reset in TSA‘ is the reset in the second frame period.), the second circuit records the second sensing result during the second frame period (Liu, Fig. 4A and B, Paragraph 0042, Storing of Vsig1’ in the first frame period.), the first circuit generates first difference information corresponding to a difference between the first sensing result and the second sensing result during the second frame period (Liu, Fig. 4B, TO2, Paragraphs 0044 and 0046), the first circuit outputs the first difference information to the corresponding readout line in a readout period during the second frame period (Liu, Fig. 5, output line “A-B”, Paragraph 0044-0048), the first reset switch resets the light sensing circuit during the reset period in a third frame period after the second frame period (Liu, Fig. 4A and B, RESET, Paragraph 0042, Reset in TSB‘ is the reset in a third frame period.), the first circuit records a third sensing result of the light sensing circuit during the third frame period in the third frame period (Liu, Fig. 4A and B, Paragraph 0042, Storing of Vsig2’ in the third frame period.), the second circuit generates second difference information corresponding to a difference between the second sensing result and the third sensing result during the third frame period (Liu, Fig. 4B, Time TO3 (not shown), Paragraphs 0047-0048, In a third frame, TO3 would subtract VSIG1’ and VSIG2’), and the second circuit outputs the second difference information to the corresponding readout line during a readout period in the third frame period (Liu, Fig. 5, output line “A-B”, Paragraph 0044-0048).
Claim 24 is rejected for the same reasons as claim 6.

Regarding claim 8, Liu teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein the output circuit comprises: 
a first capacitor having a first terminal coupled to the first terminal of the light sensing circuit, wherein a second terminal of the first capacitor is coupled to the first input terminal of the first comparator (Liu, Fig. 2, Capacitor C1); 
a second reset switch having a first terminal and a second terminal respectively coupled to the first input terminal of the first comparator and an output terminal of the first comparator (Liu, Fig. 2, SWa2, Paragraph 0041, The output terminal is Vx.); and 
a first current source (Liu, Fig. 5, Ic and SWA) having a control terminal coupled to the output terminal of the first comparator (Liu, Fig. 5, “A” connected to gate of SWA), wherein a current terminal of the first current source is coupled to the corresponding readout line (Liu, Fig. 5, Paragraph 0048).

Regarding claim 10, Liu teaches the image sensor chip according to claim 8 (see claim 8 analysis), wherein when the output circuit operates in an image capture mode (Liu, Paragraphs 0048 and 0060, Difference images are created.), the first reference voltage is a ramp voltage (Liu, Paragraph 0043).

Regarding claim 12, Liu teaches the image sensor chip according to claim 8 (see claim 8 analysis), wherein the output circuit comprises: 
a second capacitor having a first terminal coupled to the first terminal of the light sensing circuit (Liu, Fig. 2, Capacitor C2); 
a second comparator (Liu, Fig. 2, SWb1 and SWb3, Paragraph 0043) having a first input terminal coupled to a second terminal of the second capacitor (Liu, Fig. 2, The first input terminal is the input to SWb3.), wherein a second input terminal of the second comparator is suitable for receiving a second reference voltage (Liu, Fig. 2, BIAS2, Paragraph 0038); 
a third reset switch having a first terminal and a second terminal respectively coupled to the first input terminal of the second comparator and an output terminal of the second comparator (Liu, Fig. 2, SWb2, Paragraph 0041, The output terminal is Vx of 2b.); and 
a second current source (Liu, Fig. 5, Id and SWB)  having a control terminal coupled to the output terminal of the second comparator  (Liu, Fig. 5, “B” connected to gate of SWB), wherein a current terminal of the second current source is coupled to the corresponding readout line (Liu, Fig. 5, Paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2022/0070404 A1) in view of Inverter(logic gate) (URL: https://web.archive.org/web/20120815004030/http://en.wikipedia.org/wiki/Inverter_(logic_gate)).

Alternatively, regarding claim 8, Liu teaches the image sensor chip according to claim 1 (see claim 1 analysis), wherein the output circuit comprises: 
a first capacitor having a first terminal coupled to the first terminal of the light sensing circuit, wherein a second terminal of the first capacitor is coupled to the first input terminal of the first comparator (Liu, Fig. 2, Capacitor C1); 
a second reset switch having a first terminal and a second terminal respectively coupled to the first input terminal of the first comparator and an output terminal of the first comparator (Liu, Fig. 2, SWa2, Paragraph 0041, The output terminal is Vx.); and 
a first inverter coupled to the output terminal of the first comparator and coupled to the corresponding readout line (Liu, Fig. 2, INV1).
However, Liu does not teach a first current source having a control terminal coupled to the output terminal of the first comparator, wherein a current terminal of the first current source is coupled to the corresponding readout line.
In reference to Inverter(logic gate) (hereafter referred as Invert), Invert teaches an inverter may be a current source having a control terminal as an input and a current terminal as an output (Invert, “Electronic implementations”, NMOS Inverter, PMOS Inverter, Static CMOS Inverter).
These arts are analogous since they are both related to inverters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Liu with the inverter construction as seen in Invert since it is a known and simple design for an inverter and “can be fabricated at low cost” (Invert, “Electronic implementations”, line 3). Further, by using one of the circuit implementations for inverters as seen in Invert for the inverters of Liu, the claim limitation “a first current source having a control terminal coupled to the output terminal of the first comparator, wherein a current terminal of the first current source is coupled to the corresponding readout line” would be met.

Alternatively, regarding claim 12, the combination of Liu and Invert teaches the image sensor chip according to claim 8 (see claim 8 analysis), wherein the output circuit comprises: 
a second capacitor having a first terminal coupled to the first terminal of the light sensing circuit (Liu, Fig. 2, Capacitor C2); 
a second comparator (Liu, Fig. 2, SWb1 and SWb3, Paragraph 0043) having a first input terminal coupled to a second terminal of the second capacitor (Liu, Fig. 2, The first input terminal is the input to SWb3.), wherein a second input terminal of the second comparator is suitable for receiving a second reference voltage (Liu, Fig. 2, BIAS2, Paragraph 0038); 
a third reset switch having a first terminal and a second terminal respectively coupled to the first input terminal of the second comparator and an output terminal of the second comparator (Liu, Fig. 2, SWb2, Paragraph 0041, The output terminal is Vx of 2b.); and 
a second current source (Liu, Fig. 2, INV2, Invert, “Electronic implementations”)  having a control terminal coupled to the output terminal of the second comparator, wherein a current terminal of the second current source is coupled to the corresponding readout line (Liu, Fig. 2).

Allowable Subject Matter
Claims 3, 7, 14-20, 23 and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 3, prior art of record neither anticipates nor renders obvious:
“The image sensor chip according to claim 2, wherein when the output circuit operates in an image capture mode, the first reset switch resets the light sensing circuit during the reset period in the first frame period, and the output circuit does not record the first sensing result in the first frame period, the output circuit outputs first sensing information corresponding to the first sensing result to the corresponding readout line during a readout period in the first frame period, the first reset switch resets the light sensing circuit in the reset period during the second frame period, and the output circuit outputs second sensing information corresponding to the second sensing result to the corresponding readout line in the readout period during the second frame period.”

With regard to claim 7, prior art of record neither anticipates nor renders obvious:
The image sensor chip according to claim 6, wherein when the output circuit operates in an image capture mode, one of the first circuit and the second circuit is disabled, and the other of the first circuit and the second circuit outputs first sensing information corresponding to the first sensing result and second sensing information corresponding to the second sensing result to the corresponding readout line in a readout period during the first frame period and the readout period during the second frame period respectively.

With regard to claim 14, prior art of record neither anticipates nor renders obvious:
“The image sensor chip according to claim 1, further comprising: a readout circuit coupled to the plurality of readout lines of the pixel array, wherein when the output circuit operates in an image capture mode, the output circuit compares the first sensing result with the first reference voltage during a readout period of the first frame period to generate first sensing information corresponding to the first sensing result and the output circuit outputs the first sensing information to the corresponding readout line, and the output circuit compares the second sensing result with the first reference voltage in a readout period during the second frame period to generate second sensing information corresponding to the second sensing result and the output circuit outputs the second sensing information to the corresponding readout line; and when the output circuit operates in a frame difference mode, the output circuit compares the difference between the first sensing result and the second sensing result with the first reference voltage to output the difference information to the corresponding readout line.”
Claims 15-20 depend on and further limits claim 14. Therefore, claims 15-20 are considered allowable for the same reasons as claim 14.

With regard to claim 23, prior art of record neither anticipates nor renders obvious:
“The sensing method according to claim 22, further comprising: when the output circuit operates in an image capture mode, the output circuit does not record the first sensing result in the first frame period, the output circuit outputs first sensing information corresponding to the first sensing result to the corresponding readout line during a readout period in the first frame period, and the output circuit outputs second sensing information corresponding to the second sensing result to the corresponding readout line in the readout period during the second frame period.”

With regard to claim 25, prior art of record neither anticipates nor renders obvious:
“The sensing method according to claim 24, further comprising: when the output circuit operates in an image capture mode, one of the first circuit and the second circuit is disabled, and the other of the first circuit and the second circuit outputs first sensing information corresponding to the first sensing result and second sensing information corresponding to the second sensing result to the corresponding readout line in a readout period during the first frame period and the readout period during the second frame period respectively.”

With regard to claim 26, prior art of record neither anticipates nor renders obvious:
The sensing method according to claim 21, wherein the image sensor chip further comprises a readout circuit coupled to the plurality of readout lines of the pixel array, and the sensing method further comprises: when the output circuit operates in an image capture mode, during a readout period of the first frame period, the output circuit compares the first sensing result with the first reference voltage to generate first sensing information corresponding to the first sensing result, and the output circuit outputs the first sensing information to the corresponding readout line; when the output circuit operates in the image capture mode, during a readout period of the second frame period, the output circuit compares the second sensing result with the first reference voltage to generate second sensing information corresponding to the second sensing result, and the output circuit outputs the second sensing information to the corresponding readout line; and when the output circuit operates in a frame difference mode, the output circuit compares the difference between the first sensing result and the second sensing result with the first reference voltage to output the difference information to the corresponding readout line.
Claims 27-30 depend on and further limits claim 26. Therefore, claims 27-30 are considered allowable for the same reasons as claim 26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                 


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698